Citation Nr: 1730213	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  07-05 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with hypertension and erectile dysfunction (ED), prior to February 9, 2006, and in excess of 40 percent since February 9, 2006. 

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

4.  Entitlement to an initial disability rating in excess of 10 percent for neuralgia of the right upper extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for neuralgia of the left upper extremity.

6.  Entitlement to a separate compensable disability rating for ED. 

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

8.  Entitlement to service connection for residuals of a right elbow fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to October 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and a July 2006 rating decision of the VA RO in San Diego, California.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Los Angeles.  

The Veteran was scheduled to present testimony at the Los Angeles RO during a hearing before a Veterans Law Judge in March 2017.  He was notified of the time and place of the hearing by a January 2017 letter.  However, he failed to report to the hearing and he has not requested that the hearing be rescheduled.  The hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2016).

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary of VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the Veteran's claim for service connection for PTSD pursuant to Clemons and re-characterized it as shown on the cover page of this decision.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this case for additional procedural and evidentiary development.  

Specifically, the Veteran was afforded a VA examination for his diabetes mellitus, type II, in April 2006, which included discussions of his bilateral upper and lower extremities neurological symptoms and ED.  The mere passage of time between an examination and the Board's review of a disability evaluation does not, in and of itself, trigger the need for a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, the Veteran has asserted in several statements, including in a July 2015 report of general information, that these disabilities have worsened in severity since the most-recent examination.  Additionally, many VA and private treatment records, including a June 2010 VA endocrine consultation note and a September 2011 VA nurse practitioner note, show that the Veteran was treated for worsening diabetes, ED, and neurological symptoms after the April 2006 VA examination.   Accordingly, the Veteran should be scheduled for VA examinations to determine the current severity of his diabetes mellitus, type II, to include evaluations of his bilateral upper and lower extremities neurological disorders and ED.  See 38 C.F.R. §§ 3.326, 3.327 (2016) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board must remand the Veteran's claim for service connection for an acquired psychiatric disorder for the RO to attempt to verify the Veteran's in-service stressors and to schedule him for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder symptoms.  In a September 2004 statement and his February 2007 substantive appeal form (VA Form 9), the Veteran alleged several in-service stressors related to his claimed PTSD, including being under mortar fire, witnessing dead bodies and injured friends, and being subject to shelling on a regular basis while stationed in Vietnam.  A VA readjustment counselor therapist mentioned several additional in-service stressors in an April 2006 letter.  The Veteran's service personnel records show that he was stationed in Vietnam from May 1965 to July 1965, and a June 1965 service personnel record shows that he participated in operations against the insurgent communist forces in the Republic of Vietnam.  See VBMS entry "Military Personnel Record," receipt date 09/20/2004, at page 1.  However, the record does not indicate that the AOJ has attempted to verify the Veteran's reported in-service stressors.  

Additionally, the Veteran's acquired psychiatric disorder claim must be remanded to afford him a VA examination.  Multiple VA treatment records, including July 2006 and March 2010 VA mental health outpatient notes, show that the Veteran was diagnosed with to rule out bipolar affective disorder, depression, anxiety disorder, and to rule out generalized anxiety disorder, as well as PTSD.  However, to date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current psychiatric symptoms.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Similarly, the Veteran's right elbow claim must be remanded to afford him a VA examination to determine the current nature and etiology of any right elbow fracture residuals.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  Id. at 81; see 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  Specifically, the Veteran has consistently complained of abnormal right elbow symptoms during the appeal that were caused by his active duty service.  His service treatment records show that he was treated for an October 1963 injury to his right upper extremity, which included a cast and physical therapy in service.  Accordingly, he should be scheduled for a VA examination for this disorder.  

Lastly, the record shows that the AOJ did not consider many relevant private and VA treatment records prior to the issuance of the last statement of the case (SOC) in January 2007 and the last supplemental statement of the case (SSOC) in May 2009.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2016).  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a VA From 9, this provision is only applicable to cases where the VA Form 9 was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014).  In this case, the Veteran filed his VA Form 9 in February 2007.  Moreover, 38 U.S.C.A. § 7105(e) does not apply to VA-generated evidence, such as VA treatment records.  Although the Veteran was given an opportunity to waive AOJ review of this newly-associated evidence in July 2017, and he declined to do so.  As there is no indication that the Veteran has waived initial AOJ adjudication, a remand is required in the case for the AOJ to consider the new evidence relevant to the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA medical records since October 1, 2011.  Document any negative responses received.  

2. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected diabetes mellitus, type II, right and left lower extremity peripheral neuropathy, right and left upper extremity neuralgia, and ED disabilities.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology, to include any and all neurological disorders in the lower and upper extremities and ED associated with the Veteran's diabetes mellitus, type II, disability.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of diabetes mellitus, neurological, and ED symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

3. Contact the appropriate records repositories to verify the Veteran's claimed in-service stressors in connection with his service connection claim for an acquired psychiatric disorder, to include PTSD, which are mentioned in September 2004, April 2006, and February 2007 records.  See VBMS document type "Correspondence," receipt date 10/08/2004, at page 1; VBMS entry with document type "Medical Treatment Record - Government Facility," receipt date 04/11/2006, at page 1; VBMS entry with document type "VA 9 Appeal to Board of Appeals," receipt date 02/02/2007, at page 1.  Document negative responses received.  

4. After completing Step 1 and Step 3, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his current acquired psychiatric disorder symptoms, if any are present.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether the Veteran has had any acquired psychiatric disorder, to include PTSD, during the appeal period.  The examiner should identify all current or past diagnoses of any acquired psychiatric disorder symptoms.  

In rendering any diagnoses of a current acquired psychiatric disorder, if any disorder is present, the examiner should comment as to the significance of July 2006 and March 2010 VA diagnoses of to rule out bipolar affective disorder, depression, anxiety disorder, to rule out generalized anxiety disorder, and PTSD.  See VBMS entry with document type "Medical Treatment Record - Government Facility," received 01/12/2007, at page 15; VBMS entry with document type "Medical Treatment Record - Government Facility," received 10/12/2011, at page 38.  

b. If the examiner determines that a diagnosis of an acquired psychiatric disorder, to include PTSD, has been present at any time during the appellate period, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that this acquired psychiatric disorder, if present, was caused by or is otherwise etiologically related to his active duty service, to include his claimed in-service stressors.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

5. After completing Step 1, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current residuals of a right elbow fracture, if any are present.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether the Veteran has had any residuals of a fracture or injury to his right elbow during the appeal period.  The examiner should identify all current or past diagnoses of any right elbow disorder symptoms.  

b. If the examiner determines that a right elbow disorder has been present at any time during the appeal, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that this right elbow disorder, to include residuals of a right elbow fracture, was caused by or is otherwise etiologically related to the Veteran's active duty service, to include his injury to the right upper extremity in October 1963.  See VBMS entry with document type "STR - Medical," received 07/03/2014, at pages 30-39, 44;

6. After completing Step 1 through Step 5, and any other development deemed necessary to the above developments, readjudicate the increased rating claims for diabetes mellitus, type II, right and left lower extremity peripheral neuropathy, right and left upper extremity neuralgia, entitlement to a compensable disability rating for ED, and claims of entitlement to service connection for an acquired psychiatric disorder and residuals of a right elbow fracture in light of the new evidence.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

